DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the claim interpretation under 35 U.S.C. 112(f) are acknowledged.  Based on the amendment, “wireless communication module” is no longer interpreted as invoking 35 U.S.C. 112(f).  However, please see the objection to the specification, below.  Applicant’s remarks concerning “vibration reducing member” are not found persuasive, since a “member” for “vibration reducing” having a flexible material does not define structure such that interpretation under 35 U.S.C. 112(f) is overcome.  Please see also rejection(s) below.  
Applicant’s arguments, filed with respect to the previously set forth rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner relied upon Lee et al. to teach broader limitations than those incorporated into amended claim 1.  Accordingly, the added limitations have been addressed in the new grounds of rejection, necessitated by Amendment, below.  


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide antecedent basis for the change from “communication module” to “communicator” in claim 7.  Applicant should at least include a parenthetical reference linking “communication module” to “communicator”.  Correction of the following is required: the specification fails to provide antecedent basis for the change from “protrusion part” to “protrusion”.  If Applicant wishes to use “protrusion” instead of “protrusion part” Applicant should make an appropriate amendment to the specification.  

Claim Objections
Claim 1 is objected to because of the following informalities: “a holder to which the speech recognizer to be mounted” appears to be in error for “a holder to which the speech recognizer is to be mounted”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “the drain pipe configured is disposed” appears to be in error for “the drain pipe is disposed”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vibration reducing member”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “vibration reducing member”, vibration reducing pad formed of polyurethane (see paragraph [0067]) is found to be the corresponding structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite the limitation “the air layer has a height corresponding to a protruded portion of the protrusion”.  It does not appear Applicant has support for both a protrusion and “a protruded portion of the protrusion”.  Please see item #113 in Applicant’s disclosure.  Perhaps Applicant intended “the air layer has a height corresponding to a height of the protrusion”?  Claims 2-3, and 5-14 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has been amended to recite the limitation “a vibration reducing member having a flexible member”.  Applicant’s disclosure does not refer to the vibration reducing member as having a flexible member.   Accordingly, the limitation is considered to add new matter to the disclosure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein at least one of the holder or the case of the speech recognizer comprises a protrusion part to allow an air layer to be formed between the holder and the speech recognizer”.  It is unclear if “a protrusion part” and “an air layer” are the same or different from the protrusion and the air layer of amended claim 1.  They are believed to be the same.  Please see also below.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears that the limitations of claim 5 were incorporated into amended claim 1.  Accordingly, claim 5 does not appear to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (WO 2019013349: cited by Applicant: English Machine Translation previously provided by Examiner) in view of Honda et al. (JP 2006-33494: English Machine Translation provided by Examiner).
Regarding claim 1, Tsuboi et al. discloses an air conditioner (see at least Figures 19-21B, indoor unit #1012/#1012’ of air conditioner #1010/#1010’) comprising: 
a housing having an inlet and an outlet (see at least Figures 19-21B, main body #1100/#1100’ with air inlet(s) #1130/#1130’ and air outlet(s) #1120/#1120’); 
a heat exchanger disposed inside the housing to exchange heat with air introduced into the inlet (see at least Translation: “The indoor unit 1012 has a main body 1100 attached to the wall on the back side (see FIGS. 19 and 21A). The main body 1100 is a housing that accommodates an indoor heat exchanger, a fan, and a fan motor (not shown) inside.”); 
a fan configured to blow air heat-exchanged in the heat exchanger to the outlet (see at least Translation: “The indoor unit 1012 has a main body 1100 attached to the wall on the back side (see FIGS. 19 and 21A). The main body 1100 is a housing that accommodates an indoor heat exchanger, a fan, and a fan motor (not shown) inside.”); and 
a speech recognizer (see at least Figures 19-21B: operation unit #1200 including voice processing unit #1240) comprising:
a microphone (see at least Figures 19-21A: microphone elements #1210a); 
a speaker (see at least Figures 19-21A: notification unit (speaker) #1220); and 
a case (see at least Figures 19-21A: main body #1270) accommodating the microphone (see at least Figures 19-21A: microphone elements #1210a within main body #1270) and the speaker (see at least Figures 19-21A: notification unit (speaker) #1220 within main body #1270); 
wherein the speech recognizer is configured to operate the air conditioner using the microphone and the speaker (see at least Translation: “(3) Operation Unit The operation unit 1200 is a unit for voice operation of the air conditioner 1010. Operation unit 1200 is also an example of an operation device of air conditioner 1010”).
Tsuboi et al. is silent regarding a holder configured to allow the speech recognizer to be mounted; one of the holder or the case of the speech recognizer comprises a protrusion protruding outward therefore to form an air layer between the holder and case to insulate the speech recognizer, and the air layer has a height corresponding to a protruded portion of the protrusion.
Honda et al. teaches another speech recognizer comprising a holder configured to allow the speech recognizer to be mounted (see at least Figure 4, holder #51); one of the holder or the case of the speech recognizer comprises a protrusion protruding outward therefore to form an air layer between the holder and case to insulate the speech recognizer (see at least Figure 4, spacer protrusion #35 of case #3 that forms an air gap between holder #51 and case #3 for sound #Sa: it is inherent to air gap to perform insulation), and the air layer has a height corresponding to a protruded portion of the protrusion (see at least Figure 4, gap #Sa, which has a height corresponding to space protrusion #35 in at least some areas).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioner of Tsuboi et al. with a holder configured to allow the speech recognizer to be mounted; one of the holder or the case of the speech recognizer comprises a protrusion protruding outward therefore to form an air layer between the holder and case to insulate the speech recognizer, and the air layer has a height corresponding to a protruded portion of the protrusion, as taught by Honda et al., to improve the air conditioner of Tsuboi et al. by allowing for the sound reaching the microphone to be increased (see at least Honda et al. translation discussing “Fig 4”).  
Regarding claim 2, Tsuboi et al. further discloses further comprising a refrigerant pipe configured to supply a refrigerant to the heat exchanger therethrough and a drain pipe configured to discharge condensed water generated in the heat exchanger therethrough (see at least rejections above, a refrigerant pipe configured to supply refrigerant to the heat exchanger therethrough and a condensate drain pipe configured to discharge condensed water generated in the heat exchanger therethrough is inherent to the housing with inlet/outlet and heat exchanger #1012/#1012’), wherein the housing further comprises a piping space formed therein and in which the refrigerant pipe or the drain pipe configured is disposed (see rejections above, piping space for refrigerant piping and/or drain pipe are inherent to indoor unit #1012/#1012’).
Tsuboi et al. does not disclose, in the same embodiment, and the speech recognizer is disposed in the piping space.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for arranging a speech recognizer in an air conditioner.  In this regarding, it is noted that Tsuboi et al teaches, in another embodiment, wherein the speech recognizer is disposed in the piping space (see at least Figure 3, components of #P1, which are part of a speech recognizer are located within the housing of Tsuboi et al. are located within the piping space).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the speech recognizer of the embodiment of Figures 19-21B of Tsuboi et al. with the speech recognizer is disposed in the piping space, as taught by the other embodiment of Tsuboi et al., since such is a suitable and known location for speech recognizing components (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of housing the speech recognizing components within the air conditioner indoor unit housing, thus simplifying the installation of the indoor unit and streamlining the appearance of the indoor unit.  
Regarding claim 3, Tsuboi et al. as modified above, further discloses wherein the piping space is disposed at a lower part of the housing (inherent to both the indoor unit of Figures 19-21B and Figure 3), and the microphone and the speaker are disposed to direct to the lower part of the housing (see at least rejections above: the speech recognizer may be disposed such that the speaker/microphone are directed to the lower part of the housing (see Figures 3 and 21B).
Regarding claim 5, Tsuboi et al. as modified by Honda et al. further discloses wherein at least one of the holder or the case of the speech recognizer comprises a protrusion part to allow an air layer to be formed between the holder and the speech recognizer (see at least rejection(s) above).  
Regarding claim 6, Tsuboi et al. further discloses wherein the speech recognizer further comprises a controller configured to control the microphone and the speaker (see at least Translation: “Operation unit 1200 includes a CPU (not shown) that executes various processes, and a storage device (not shown) that stores programs executed by the CPU and various information. In addition, the operation unit 1200 functions as a microphone element 1210 a included in the voice reception unit 1210, a speaker as the notification unit 1220, a chip for voice processing that performs various processing on voice acquired by the microphone element 1210 a, and a communication unit 1230. Includes wireless LAN adapter etc.”).
Regarding claim 7, Tsuboi et al. further discloses wherein the speech recognizer further comprises a wireless communicator, and the controller controls the wireless communicator to communicate with external wireless devices (see at least Translation: “Operation unit 1200 includes a CPU (not shown) that executes various processes, and a storage device (not shown) that stores programs executed by the CPU and various information. In addition, the operation unit 1200 functions as a microphone element 1210 a included in the voice reception unit 1210, a speaker as the notification unit 1220, a chip for voice processing that performs various processing on voice acquired by the microphone element 1210 a, and a communication unit 1230. Includes wireless LAN adapter etc.”).
Regarding claim 8, Tsuboi et al. is silent regarding wherein the case comprises a first member and a second member, and the first member comprises a first opening for the speaker and a second opening for the microphone.
Tsuboi et al. as modified by Honda et al. further discloses wherein the case comprises a first member (case body #2) and a second member (see at least lid #3), and the first member comprises a first opening for the speaker (see at least Figures 1 and 2, opening in lid #3 for speaker #32) and a second opening for the microphone (see at least Figure 4, opening in lid #3 to the right of microphone #5 about pillar #31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the speech recognizer in the air conditioner of Tsuboi et al. with wherein the case comprises a first member and a second member, and the first member comprises a first opening for the speaker and a second opening for the microphone, as taught by Honda et al., to improve the speech recognizer of Tsuboi et al. by providing support and an acoustic chamber for the speech recognizer components (see at least Honda et al. discussing “Fig 4”.

Regarding claim 9, Tsuboi et al. as modified by Honda et al. further discloses wherein at least one of the first member and the second member comprises a partition wall configured to isolate the speaker and the microphone (see at least Annotated Figure 2, below).
Regarding claim 10, Tsuboi et al. as modified by Honda et al. further discloses wherein the second member comprises the protrusion (see at least Figure 4, spacer protrusion #35 is provided on lid #3).  
Regarding claim 12, Tsuboi et al. further discloses wherein the microphone is disposed to be tilted toward a front of the housing (see at least Translation: “For example, the main body 1270 drawn as a solid line in FIG. 21A is attached to the lower wall surface of the main body 1100. Further, a main body 1270 drawn by a dashed dotted line in FIG. 21A is attached between the blowout port 1120 and the suction port 1130 on the front of the main body 1100.”: see at least Figure 21A: the openings for microphone elements #1210a are tiled toward the front of the housing #1100).
Regarding claim 13, Tsuboi et al. further discloses wherein the outlet is provided in a front of the housing, and the microphone is disposed in a rear of a lower part of the housing (Further, a main body 1270 drawn by a solid line in FIG. 21B is attached between the blowout port 1120 'and the suction port 1130' on the lower surface of the main body 1100.: see at least Figure 21B: the microphone elements #1210a are disposed rearward of at least one outlet 1120’ at a front of the main body, both on a lower surface of the main body 1100 (note that Figure21B depicts the bottom of a ceiling mounted unit).
Regarding claim 14, Tsuboi et al. further discloses wherein the housing comprises an upper panel, a front panel, side panels, and a lower panel (see at least Figures 19-21B, main body #1100/#1100’ is three-dimensional and thus includes each of the above listed panels, and 14the speech recognizer is disposed at an inner side of one of the upper panel, the front panel, the side panels, and the lower panel (see at least Translation: “As described above, the main body 1270 is preferably mounted on the main bodies 1100 and 1100 'of the indoor unit 1012, or on the wall surface or ceiling surface facing the space to be air-conditioned. For example, the main body 1270 drawn as a solid line in FIG. 21A is attached to the lower wall surface of the main body 1100. Further, a main body 1270 drawn by a dashed dotted line in FIG. 21A is attached between the blowout port 1120 and the suction port 1130 on the front of the main body 1100. Further, a main body 1270 drawn by a solid line in FIG. 21B is attached between the blowout port 1120 'and the suction port 1130' on the lower surface of the main body 1100. Further, a main body 1270 drawn by a dashed dotted line in FIG. 21B is attached to a ceiling surface in the vicinity of a corner of the substantially square main body 1100 '. Further, a main body 1270 drawn by a broken line in FIG. 21B is also attached to the ceiling surface near the corner of the substantially square main body 1100 '.”: Figures 21A/21B: main body #1270 of the operation unit #1200 may be mounted on the front or lower surfaces of the air conditioner main body #1100/#1100’, which sides may be considered “inner sides” since they face into the room and “inner” is currently not limited).  

    PNG
    media_image1.png
    574
    637
    media_image1.png
    Greyscale




Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. in view of Honda et al. as applied to claim 1 above, and further in view of Lee et al. (EP 3174308: cited by Applicant).
Regarding claim 11, Tsuboi et al. is silent regarding wherein the speech recognizer further comprises a vibration reducing member having a flexible material and disposed between the case and the speaker to prevent vibration of the speaker from being transmitted to the case.
Lee et al. teaches another speech recognizer for an air conditioner (see at least paragraph [0021]), wherein the speech recognizer further comprises a vibration reducing member having a flexible material and disposed between the case and the speaker to prevent vibration of the speaker from being transmitted to the case (see at least paragraphs [0059]-[0060]; [0068]-[0069]; [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the speech recognizer in the air conditioner of Tsuboi et al. in view of Honda et al. with wherein the speech recognizer further comprises a vibration reducing member having a flexible material disposed between the case and the speaker to prevent vibration of the speaker from being transmitted to the case, as taught by Lee et al., to improve the speech recognizer of Tsuboi et al. in view of Honda et al. by preventing unnecessary sound interference (see at least Lee et al. paragraph [0059]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763